Citation Nr: 0019499	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  94-46 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 5, 1985, 
for the grant of service connection for retinitis pigmentosa.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from January 1946 to 
February 1947.  He has been represented since August 1995 by 
Blinded Veterans Association.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
1993, by the Winston-Salem, North Carolina Regional Office 
(RO), which granted service connection for retinitis 
pigmentosa and assigned a 100 percent evaluation, effective 
March 5, 1985.  A notice of disagreement with the effective 
date of the award was received in February 1994.  The 
statement of the case was issued in March 1994.  The 
substantive appeal was received in December 1994.  The appeal 
was received at the Board in January 1997.  

In January 1997, advancement on the docket was granted by the 
Vice Chairman of the Board under the provisions of 38 C.F.R. 
§ 20.900(c) (1996).  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that he should be granted 
service connection for retinitis pigmentosa effective 
February 24, 1947, the date on which he filed his original 
claim for night blindness.  The veteran maintains that night 
blindness was the inception of what was later diagnosed as 
retinitis pigmentosa.  It is maintained that the veteran's 
theory is supported by medical science in the 12th edition of 
General Ophthalmology, published in 1989, wherein it was 
noted that night blindness is the first symptom of retinitis 
pigmentosa.  Therefore, it is argued that service connection 
should be awarded for night blindness and retinitis 
pigmentosa retroactive to February 1947.  It is requested 
that the veteran be accorded the benefit of the doubt.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1995), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran's substantive 
appeal of the denial of his claim for an effective date 
earlier than March 5, 1985, for the grant of service 
connection for retinitis pigmentosa was untimely.  Therefore, 
the issue of entitlement to an effective date earlier than 
March 5, 1985, for the grant of service connection for 
retinitis pigmentosa is not in appellate status and must be 
dismissed.  


FINDINGS OF FACT

1.  By letter dated in October 1993, the RO informed the 
veteran that service connection had been established for 
retinitis pigmentosa, effective March 5, 1985.  

2.  A notice of disagreement with the effective date of the 
award was received in February 1994.  

3.  The RO mailed the veteran a Statement of the Case (SOC) 
on March 25, 1994.  The information provided included 
notification that he had 60 days to respond or his record 
would be closed.  

4.  The veteran did not perfect his appeal in a timely manner 
inasmuch as a substantive appeal was received at the RO on 
December 5, 1994; this constitutes more than sixty days after 
the issuance of the statement of the case and more than one 
year after the date of the notice of the adverse 
determination.  


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal; 
therefore, the Board does not have jurisdiction of the issue 
of entitlement to an effective date earlier than March 5, 
1985, for the grant of service connection for retinitis 
pigmentosa, and the appeal is dismissed.  38 U.S.C.A. 
§§ 7105(d)(3), 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The pertinent facts in this case are not in dispute and may 
be briefly summarized.  By a rating decision of June 1993, 
the RO granted service connection and assigned a 100 percent 
evaluation, effective March 25, 1985.  In a letter sent to 
the veteran's address of record on October 6, 1993, the RO 
provided the veteran notice of this decision as well as 
notice of his appellate rights.  In a statement in support of 
claim (VA Form 21-4138), received in February 1994, the 
veteran stated that he disagreed with the effective date 
assigned for the award of service connection for retinitis 
pigmentosa.  

Subsequently, under cover letter dated March 25, 1994, the RO 
sent the veteran a statement of the case with respect to the 
issue of entitlement to an effective date earlier than March 
5, 1985, for the grant of service connection for retinitis 
pigmentosa.  On December 5, 1994, a VA Form 9 (Appeal to 
Board of Veterans' Appeals) was received at the RO.  

The controlling law and regulations provide that an appeal 
consists of a timely notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200(1996).  A substantive appeal shall be filed within 
60 days from the date of mailing of the statement of the 
case, or within the remainder of the one year period from the 
date of mailing of the notification of the initial review and 
determination being appealed, whichever period ends later.  
The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§§ 20.202, 20.302(a), (b).  

Under the circumstances described above, the veteran had 
until May 24, 1994 to file a timely substantive appeal to the 
issue of entitlement to an effective date earlier than March 
5, 1985, for the grant of service connection for retinitis 
pigmentosa.  The veteran's substantive appeal was received on 
December 5, 1994.  This is clearly in excess of the 60 days 
from the date of the mailing of the statement of the case on 
March 25, 1994, as well as more than one year from the date 
of the notification of the pertinent rating action.  

The Board notes that a veteran may request an extension of 
the 60 day period for filing a substantive appeal for good 
cause.  The request for such an extension should be in 
writing and must be made prior to the expiration of the time 
limit for filing the substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. §§ 20.202, 20.303.  However, review 
of the claims file discloses no evidence that the veteran 
requested such an extension.  

If an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  These 
requirements are stated specifically in 38 U.S.C.A. § 7105; 
and under the provisions of 38 U.S.C.A. § 7108, if there is a 
failure to meet these requirements, "An application for 
review on appeal shall not be entertained."  Furthermore, the 
United States Court of Veterans Appeals, after acknowledging 
that the timeliness standards are clear and unambiguous, has 
held that in the absence of a timely substantive appeal the 
proper action for the Board is to dismiss the claim.  Roy v. 
Brown, 5 Vet.App. 554 (1993).  In the case now before the 
Board, the veteran clearly did not timely file a substantive 
appeal with respect to his claim for an effective date 
earlier than March 5, 1985, for a grant of service connection 
for retinitis pigmentosa.  Therefore, the Board lacks 
jurisdiction with respect to this claim and, as such, it is 
dismissed.  


ORDER

The issue of entitlement to an effective date earlier than 
March 5, 1985, for a grant of service connection for 
retinitis pigmentosa, is dismissed.  



		
	RICHARD D. TURANO
	Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, 741 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1995), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


